207 F.2d 32
LOVEv.STEVENS, Secretary of Army et al.
No. 11680.
United States Court of Appeals District of Columbia Circuit.
Argued June 30, 1953.
Decided July 30, 1953.
Petition for Rehearing Denied August 19, 1953.

Mr. Harold R. Love, appellant, pro se.
Mr. Joseph Langbart, Attorney, Department of Justice, with whom Messrs. Leo A. Rover, U. S. Atty., William R. Glendon, Asst. U. S. Atty. at the time the brief was filed, and Edward H. Hickey, Attorney, Department of Justice, were on the brief, for appellees. Mr. Charles M. Irelan, U. S. Atty. at the time the record was filed, and Mr. William J. Peck, Asst. U. S. Atty., also entered appearances for appellees.
Before EDGERTON, WILBUR K. MILLER and FAHY, Circuit Judges.
PER CURIAM.


1
In the District Court appellant sought relief against officials of the United States by reason of (1) his suspension from Government employment for a few months in 1944-1945, (2) a short additional suspension and dismissal in 1947, and (3) suspension in 1951, without a hearing, of his eligibility status for appointment as an Internal Revenue agent. The court granted defendants' motion to dismiss, basing its action on the first claim upon plaintiff's laches, on the second suspension and dismissal upon res judicata,1 and on the third upon lack of standing to sue. We affirm on the same grounds except as to the third claim we base affirmance on the failure of the complaint to state a cause of action.


2
Affirmed.



Notes:


1
 See Love v. United States, 1951, 98 F. Supp. 770, 119 Ct.Cl. 486, and Love v. United States, 1952, 104 F.Supp. 102, 122 Ct.Cl. 144